Exhibit 10.3




Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark "[***]".




Amendment 3 to the
Quality Assurance Agreement






This Amendment 3 (the “Amendment 3”) to the Quality Assurance Agreement is made
as of February 26, 2020 (the “Effective Date”) by and between Bachem AG, an
entity organized under the laws of Switzerland, with its principal place of
business at Hauptstrasse 144, CH-4416 Bubendorf, Switzerland (“Bachem”), and
Xeris Pharmaceuticals, lnc., an entity organized under the laws of Delaware,
with its principal place of business at 180 North LaSalle St, Suite 1600,
Chicago, lL 60601, USA ("Xeris").


PREAMBLE


WHEREAS, Bachem and Xeris have entered into that certain Quality Assurance
Agreement between the Parties effective as of November 20, 2015, as amended by
Amendment 1 to the Quality Assurance Agreement dated October 31, 2016
(“Amendment 1”), and as further amended by Amendment 2 to the Quality Assurance
Agreement dated January 26, 2017 (“Amendment 2”), collectively comprising the
“Quality Assurance Agreement”;


WHEREAS, Bachem and Xeris now mutually desire to amend, modify and restate
certain terms and conditions of the Quality Assurance Agreement.


NOW THEREFORE, the Parties hereto, intending to be legally bound, agree as
follows:




1.DEFINITIONS
The capitalized terms used in this Amendment 3 shall have the meaning ascribed
to such terms in the Quality Assurance Agreement, unless otherwise stated.


2.AMENDMENTS
The Parties agree that, as of the Effective Date, the Quality Assurance
Agreement is amended as set forth in this Section 2.
2.aSection 3.3 of the Quality Assurance Agreement, Notices to Xeris shall be
deleted in its entirety and replaced by the following:


“Section 3.3 Notices to Xeris. Any notice to Xeris shall be addressed to:
Xeris Pharmaceuticals, Inc.
180 N. LaSalle Street, Suite 1600, Chicago, IL 60601
Attention: Legal Department
With a copy at the same address, to: Kenn Garrett, Associate Director, Quality
Assurance
Telephone: [***]
Mobile: [***]
Email: [***]


2.bAnnex 1 (Specifications) of the Quality Assurance Agreement shall be deleted
in its entirety and replaced by the following:
Bachem/ Xeris - Amendment 3 to the Quality Assurance Agreement - Confidential




--------------------------------------------------------------------------------





Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark "[***]".


Xeris / Bachem
Quality Assurance Agreement
Annex 1
 SPECIFICATIONSGlucagon

The Product shall be released against the following Specifications:

Tests
ComponentsSpecificationsTest Procedure[***][***][***]

Bachem/ Xeris - Amendment 3 to the Quality Assurance Agreement - Confidential




--------------------------------------------------------------------------------





Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark "[***]".


c.Annex 2 (Approved Contract Laboratories) of the Quality Assurance Agreement
shall be deleted in its entirety and replaced by the following:
Xeris / Bachem
Quality Assurance Agreement
Annex 2
 APPROVED CONTRACT LABORATORIES
Glucagon

Certain analytical services are provided for Bachem by contract laboratories.
All listed subcontractors are appropriately qualified by Bachem and considered
to be approved by Xeris. Alternatively, to using a contract laboratory these
tests may be performed in house at Bachem provided that the specific technique
is available.

Contract laboratoryDescription of typical
service(s)[***][***][***][***][***][***][***][***][***][***][***][***]

Bachem/ Xeris - Amendment 3 to the Quality Assurance Agreement - Confidential




--------------------------------------------------------------------------------





Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark "[***]".


3.MISCELLANEOUS


3.aThe Parties agree that the provisions of this Amendment 3 shall be applied
with immediate
effect. For the avoidance of doubt it is acknowledged that the provisions of
this Amendment 3 shall be valid for manufacturing and release of the Product
which occurs after the Effective Date.


3.bIn the event of any conflict between the terms of this Amendment 3 and the
terms of the
Quality Assurance Agreement, the terms of this Amendment 3 shall prevail.


3.cThe terms of Article 12 (Miscellaneous) of the Quality Assurance Agreement
shall apply to this Amendment 3 directly as if incorporated herein.


3.dExcept as expressly modified by this Amendment 3, the terms and provisions of
the Quality
Assurance Agreement remain and shall remain in full force and effect.


IN WITNESS WHEREOF, the Parties have caused this Amendment 3 to the Quality
Assurance Agreement to be duly executed by their authorized representatives as
of the Effective Date.




Bubendorf, March 30, 2020
Bachem AG

By:/s/ Christoph SchuhrBy:/s/ Jan van BebberDr. Christoph SchuhrDr. Jan van
BebberVice President QA/RADirector QA I



Xeris Pharmaceuticals, Inc.
Chicago, IL USA,
Customer

By:/s/ Michele YelmeneName: Michele YelmeneFunction: Vice President, Regulatory
& QA

Bachem/ Xeris - Amendment 3 to the Quality Assurance Agreement - Confidential

